DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 4/26/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Analysis
2.	Claim 1 is being interpreted such that the chemical formula as presented is given its ordinary and customary meaning consistent with the interpretation that those skilled in the art would reach using the ordinary and customary meaning of such chemical formulas.  To this end, please see Brecher, J. Graphical Representation Standards for Chemical Structure Diagrams (IUPAC Recommendations 2008). Pure and Applied Chemistry 2009, 80 (2), p. 277-410, accessible at https://doi.org/10.1351/pac200880020277 (free access).     
Thus, the metal complex of General Formula (I) requires the entities as presented including the N=CR2R3 group circled below and defined within the claim:

    PNG
    media_image1.png
    159
    422
    media_image1.png
    Greyscale

The metal complex also includes 0 to 4 R1 groups bonded to the benzene ring.  The bond connecting the substituent (R1) suggests that the substituent(s) (R1) may be located on any of the open positions of the benzene ring as evidenced by Brecher, J. Graphical Representation Standards for 

Claim Rejections - 35 USC § 112
3.	The prior Office Action rejections of claim 1, and thus dependent claims 2-5, claim 2, and claim 5, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of either the amendments filed to the specification on 4/26/2021 (reproduced below) or the amendments filed to the claim (see claim 5):

    PNG
    media_image2.png
    360
    654
    media_image2.png
    Greyscale

4.	The prior Office Action rejections of claim 1, and thus dependent claims 2-5, and claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are withdrawn in view of the amendments filed to the specification on 4/26/2021 (reproduced above).

5.	Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 2 recites a General Formula (II) that is not within the meets and bounds of claim 1 as now modified by the amendment to the specification as filed on 4/26/2021 which removes the feature that “In addition, in a case in which a plurality of substituents or the like is close (particularly adjacent) to each other, the substituents or the like may be linked or condensed together to form a ring.”  
Claim 1 recites General Formula (I) as follows:

    PNG
    media_image3.png
    364
    645
    media_image3.png
    Greyscale

Please see the claim analysis section above regarding the interpretation of claim 1.  Claim 2 is dependent upon claim 1 and recites that the metal complex represented by General Formula (I) is a metal complex represented by General Formula II; however, this is not possible given General Formula (II) does not have the same requirements of General Formula (I).  Specifically, General Formula (II) is one in which the N=CR2R3 group circled below becomes the following group:

    PNG
    media_image1.png
    159
    422
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    144
    416
    media_image4.png
    Greyscale

In other words, a metal complex could meet General Formula (II) but not General Formula (I) given General Formula (I) requires the N=CR2R3 group which is not required of General Formula (II).  General Formula (I) is not described in such a form that it can be the cyclized version shown in General Formula (II).  Applicant has deleted the language from the specification that allowed for the scenario of, “a case in which a plurality of substituents or the like is close (particularly adjacent) to each other, the substituents or the like may be linked or condensed together to form a ring.”  
Note this was also the position of the Japanese Patent Office (Notice of Reasons of Refusal dated 6/16/2020:

    PNG
    media_image5.png
    63
    568
    media_image5.png
    Greyscale

Additionally, the ISA also distinguishes between the Formulas claimed noting that claim 1 and General Formula (I) are not taught by the prior art, whereas claim 7 (teaching the same General 
B)	Newly added claim 8 recites the feature of, “…wherein when m in General Formula (I) represents an integer of 1 to 4, R2 and one R1 are linked to each other to form a nitrogen-containing aromatic heterocyclic ring.”  The meaning given to claim terms must be consistent with the ordinary and customary meaning of the term and must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (MPEP 2111).  A person interpreting the ordinary and customary meaning of General Formula (I) would interpret the metal complex as having zero to four R1 groups (“m represents an integer of 0 to 4”) that are linked to the benzene ring and the N=CR2R3 group as presented.  A person interpreting the ordinary and customary meaning of General Formula (I) would not interpret General Formula (I) such that it would be apparent that when m in General Formula (I) represents an integer of 1 to 4, R2 and one R1 are linked to each other to form a nitrogen-containing aromatic heterocyclic ring as this creates metal complexes that read on claim 8, but not claim 1 (since claim 1 requires the R1 entities to be bonded to the benzene ring, with the N=CR2R3 group.  For example, with respect to the scope of claim 8, the following compound taught by WO 99/53724 (copy provided by Applicant) reads on claim 8 but not claim 1: 

    PNG
    media_image6.png
    179
    273
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    143
    218
    media_image7.png
    Greyscale

The same is true of the compound taught by Wang et al. (US 7,838,127):

    PNG
    media_image8.png
    292
    307
    media_image8.png
    Greyscale


	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
6.	The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Ishiji (US 2015/0295276) is withdrawn in view of the removal of the feature from the specification which was utilized to interpret General Formula (I) (claim 1) and General Formula (II) (claim 2) (P33:  “…in a case in which a plurality of substituents or the like is close (particularly adjacent) to each other, the substituents or the like may be linked or condensed together to form a ring”).  Claim 1 is interpreted as requiring the entities as presented and in the configuration presented such that 
The rejection of claims 1-5 under 35 U.S.C. 102(a)(2) as being anticipated by Kataoka et al. (US 2019/0157720) is withdrawn.  The applied reference has a common assignee and one common inventor with the instant application. This rejection is overcome in view of the statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person (see page 11 of the response filed 4/26/2021).  

Double Patenting
7.	The rejection of claims 1-3 and 5 on the ground of nonstatutory double patenting as being unpatentable over claims  1-9 of U.S. Patent No. 9,735,448 is withdrawn in view of the removal of the feature from the specification which was utilized to interpret General Formula (I) (claim 1) and General Formula (II) (claim 2) (P33:  “…in a case in which a plurality of substituents or the like is close (particularly adjacent) to each other, the substituents or the like may be linked or condensed together to form a ring”).  Claim 1 is interpreted as requiring the entities as presented and in the configuration presented such that subsequent linking or condensation is not present.  The '448 patent does not teach or claim General Formula (I) as claimed in independent claim 1.  All rejections pending from this are also withdrawn.   
	The provisional rejection of claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/251,089 is withdrawn in view of the removal of the feature from the specification which was utilized to interpret General Formula (I) (claim 1) and General Formula (II) (claim 2) (P33:  “…in a case in which a plurality 

Election/Restrictions
8.	Claim 1 is allowable. The restriction requirement of Group 2, claim 6, as set forth in the Office action mailed on 12/4/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group 3, claim 6, is withdrawn.  Claim 6, directed to a non-aqueous secondary battery comprising the electrolytic solution according to claim 1, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  Claim 6 is hereby rejoined.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
9.	Claims 1 and 3-6 are allowed.  Claims 2 and 8 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, the election being made without traverse.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the subject matter presented within independent claim 1.  
Claim 1 is being interpreted such that the chemical formula as presented is given its ordinary and customary meaning consistent with the interpretation that those skilled in the art would reach using the ordinary and customary meaning of such chemical formulas.  To this end, please see Brecher, J. Graphical Representation Standards for Chemical Structure Diagrams (IUPAC Recommendations 2008). Pure and Applied Chemistry 2009, 80 (2), p. 277-410, accessible at https://doi.org/10.1351/pac200880020277 (free access).     
Thus, the metal complex of General Formula (I) requires the entities as presented including the N=CR2R3 group circled below and defined within the claim:

    PNG
    media_image1.png
    159
    422
    media_image1.png
    Greyscale

The metal complex also includes 0 to 4 R1 groups bonded to the benzene ring.  The bond connecting the substituent (R1) suggests that the substituent(s) (R1) may be located on any of the open positions of the benzene ring as evidenced by Brecher, J. Graphical Representation Standards for 
	The prior art fails to teach such a metal complex within an electrolytic solution as claimed.  The closest prior art of record is that previously cited.  An update of the prior art search did not produce any new applicable documents.  Accordingly claims 1 and 3-6 are allowed.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729